Citation Nr: 1507832	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  10-22 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to service connection for a personality disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel



INTRODUCTION

The Veteran had active service from May 1980 to September 1981.  

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Columbia, South Carolina Regional Office (RO) of the Department of Veterans' Affairs (VA).  Jurisdiction now rests with the Atlanta, Georgia RO.  

In his June 2010 VA Form 9 Substantive Appeal, the Veteran requested to appear at a videoconference hearing before a member of the Board.  In May 2011, however, he indicated that he wished to have his case forwarded to the Board for a decision.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(e).  

The Board notes that service connection for a bilateral foot condition was denied in a February 2009 rating decision.  The Veteran disagreed with the decision in April 2009.  Service connection for a bilateral foot disability, however, was granted in a May 2010 rating decision.  As the benefit sought on appeal has been granted, this issue is not before the Board. 

The Board has reviewed the Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.


FINDING OF FACT

Personality disorders are not diseases or injuries subject to compensation benefits within the meaning of applicable law.  Service connection has been granted for an acquired psychiatric disorder



CONCLUSION OF LAW

A personality disorder is not a disability for which VA compensation is paid as a matter of law.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issues decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in June 2008, VA advised the appellant of the information and evidence needed to substantiate a claim.  The letter provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The appellant was also provided notice regarding how disability ratings and effective dates are assigned. 
 
VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and identified private medical records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.
 
For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159 (d).  Accordingly, the Board will address the merits of the claim.


ANALYSIS 

The Veteran appeals the denial of service connection for a personality disorder.  He claims that he was diagnosed with a personality disorder during service.  Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Service treatment records show that the Veteran was diagnosed with mixed personality disorder in July 1981.  The Board also notes that the March 2010 VA examination disclosed a diagnosis of personality disorder not otherwise specified.  Although it is shown that the Veteran was diagnosed with a personality disorder during service and post service, personality disorders are not diseases or injuries within the meaning of applicable legislation providing VA compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Beno v. Principi, 3 Vet. App. 439 (1992) (holding that personality disorders are developmental in nature, and, therefore, not entitled to service connection); see also 61 Fed. Reg. 52,695 -98 (Oct. 8, 1996) (regulatory history providing that personality disorders are not diseases or injuries for VA compensation purposes).  

Accordingly, the Board finds that service connection for a personality disorder is not warranted as this is not a disease within the meaning of the applicable law.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

The Board notes, however, that service connection may be granted if the evidence shows that an acquired psychiatric disorder was incurred or aggravated in service and superimposed upon the preexisting personality disorder.  38 C.F.R. §§ 4.9; 4.125(a), 4.127; Carpenter v. Brown, 8 Vet. App. 240 (1995); Beno v. Principi, 3 Vet. App. 439 (1992).  Here, the March 2010 VA examiner opined that the Veteran had an unspecified personality disorder with mixed features underlying his depressive disorder and his substance abuse.  As service connection for depressive disorder not otherwise specified and polysubstance abuse now in remission was granted in a May 2010 rating decision, no further discussion on this matter is necessary.  

The appeal is denied.  


ORDER

Entitlement to service connection for a personality disorder is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


